SENTENCIA
En la demanda radicada en el Tribunal Superior, Sala de Utuado, el demandante reclamó compensación por daños su-fridos en un accidente descrito en la siguiente forma:
1. Que el día 1 de octubre de 1983, mientras el deman-dante discurría por la Carretera 128, km. 59.1 de Lares, Puerto Rico resbaló en una parte de la carretera donde ha-bía [s¿e] caído unos mapenes conocidos como “panas”, lo que provocó que el vehículo del demandante, Marca Honda, modelo 1981 se fuera por el barranco que había en dicha ca-rretera y la cual estaba desprovista de la [sic] correspon-dientes vallas protectoras.
En su contestación el Estado levantó, entre otras, las de-fensas de que el accidente se debió a la culpa y negligencia, total o parcial, del demandante o a un acto fortuito o de fuerza mayor. Celebrada la vista, el tribunal de instancia dictó sen-tencia donde declara con lugar la demanda y condena al Es-tado Libre Asociado a pagar al demandante la suma de $6,930 por el valor de su vehículo, $6,500 por los daños físicos y ma-teriales, más la cantidad de $1,000 para costas, gastos y hono-rarios de abogado. Declarada sin lugar la moción de determi-naciones de hechos adicionales, el Estado instó este recurso. El 3 de julio de 1985 le requerimos al demandante-recurrido mos-trar causa por la cual no debíamos modificar la sentencia por los siguientes motivos;
Condenar al Estado Libre Asociado al pago de costas y honorarios de abogado.
Conceder la suma de $6,930 por la pérdida del vehículo sin tomar en consideración el valor en el mercado al mo-mento del accidente. Torres v. González, 68 D.P.R. 47 *714(1948) ; Ortiz v. Aetna Life Ins. Co., 89 D.P.R. 640 (1963) ; Díaz v. Marshak Auto Dist., Inc., 95 D.P.R. 690 (1968).
No haber considerado la negligencia del demandante y, en consecuencia, no aplicar la doctrina de negligencia com-parada.
El demandante ha comparecido y sostiene la corrección de la sentencia en cuanto a la determinación de responsabilidad y la valorización de los daños al vehículo. Nada dice en cuanto a la imposición de los honorarios de abogado.
No hay duda de que el Estado incumplió con su deber de ofrecer protección suficiente en la vía de comunicación donde ocurrió el accidente. Art. 404 del Código Político, 3 L.P.R.A. see. 422; Publio Díaz v. E.L.A., 106 D.P.R. 854 (1977); Rivera v. Pueblo, 76 D.P.R. 404 (1954). Obviamente la falta de barreras protectoras nada tiene que ver con la violencia de los elementos u otro caso fortuito. Resto v. P.R. Telephone Co., 97 D.P.R. 313 (1969). El tribunal determinó que fue precisa-mente por la ausencia de las vallas protectoras que ocurrió el accidente y que después del accidente el Estado colocó vallas en dicho lugar. Si bien es cierto que podríamos inferir que el resbalón inicial pudo haberse atribuido, en parte, a la falta de cuidado del demandante, el juzgador de los hechos determinó que el vehículo resbaló por estar húmeda la carretera donde, además, habían caído unas panas. El recurrente no nos ha puesto en condiciones de alterar dicha determinación. Resol-vemos que los daños sufridos se debieron única y exclusiva-mente a la negligencia del Estado. Si hubiera habido vallas protectoras, según lo exigido por el Art. 404, ante, no se ha-brían ocasionado los daños independientemente de la causa inicial del resbalón.
El tribunal de instancia erró al compensar los daños por la pérdida total del vehículo a base de la inversión que hiciera el dueño. Dicha pérdida no puede exceder del valor del ve-hículo en el mercado a la fecha de ocurrir los daños menos el valor residual del mismo. Díaz v. Marshak Auto Dist., Inc., 95 *715D.P.R. 690 (1968); Ortiz Rivera v. Aetna Life Ins. Co., 89 D.P.R. 640 (1963); Torres v. González, 68 D.P.R. 47 (1947). Aquí el demandante se limitó a presentar prueba de la inversión hecha.
Incidió el tribunal al condenar al Estado Libre Asociado al pago de honorarios de abogado. Colondres Vélez v. Bayrón Vélez, 114 D.P.R. 833 (1983); Sucn. Arroyo v. Municipio, 81 D.P.R. 434 (1959).
Se dicta sentencia que elimina las partidas de $6,930 por el valor del vehículo y de $1,000 para costas, gastos y honora-rios de abogado y así modificada se confirma la sentencia del Tribunal Superior, Sala de Utuado, en el caso civil número CS-84-253.
Así lo pronunció y manda el Tribunal y certifica el Secre-tario General Interino. El Juez Asociado Señor Negrón Gar-cía emitió opinión disidente. El Juez Asociado Señor Rebollo López disintió sin opinión escrita.
{Fdo.) Heriberto Pérez Ruiz Secretario General Interino
—O—